Deci* ded that, by the settled practice of this court, a defendant is not to be permitted, where the proceedings against him are regular, to come in after decree, as a matter of favor, to make his defence or open his default, to enable him to set up the *40defence of usury ; except upon the terms of paying the principal and interestjustly due.
Order appealed from reversed with costs, and petition dismissed. But complainant ordered to endorse upon the decree the amount of the usury, and interest, or so much as may remain after deducting the costs therefrom.